Citation Nr: 0814496	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  What evaluation is warranted for post traumatic stress 
disorder (PTSD) since December 2, 2002?

2.  What evaluation is warranted for bilateral hearing loss 
since December 2, 2002?

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle 
Washington.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has a Level I hearing acuity bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in January 2004 statement of the case as well as in 
correspondence dated January and February 2007, of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence he 
was to provide, and what part VA would attempt to obtain. 
 The statement of the case specifically informed the veteran 
of the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The January 2007 letter informed 
the claimant of the need to submit all pertinent evidence in 
his possession.  Additionally, January and February 2007 
letters provided adequate notice of how effective dates are 
assigned.  The claim was readjudicated in the October 2007 
and February 2008 supplemental statements of the case.  

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
veteran has actual notice of the rating criteria, and because 
the claim was readjudicated after notice was provided no 
prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative have 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

In a July 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective from December 2, 2002.  The 
present appeal involves the veteran's claim that the severity 
of his service-connected bilateral hearing loss warrants a 
higher rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric tests.  The horizontal lines in Table 
VI (in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after eudiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an initial compensable rating for bilateral hearing loss. 

On audiological examination in June 2003, evaluation of the 
right ear revealed puretone thresholds, in decibels, of 20, 
25, 45, and 75 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 41 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 15, 25, 35, and 40 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 29 decibels.  
Speech recognition was 100 percent in each ear.  The examiner 
noted that the veteran had mild high frequency sensorineural 
hearing loss in the left hear and moderate to severe high 
frequency sensorineural hearing loss in the right ear.  
 
On audiological examination in March 2004, evaluation of the 
right ear revealed puretone thresholds, in decibels, of 20, 
30, 45, and 75 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 43 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 15, 25, 35, and 40 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 29 decibels.  
Speech recognition was 100 percent in each ear.  The examiner 
noted that the veteran had mild high frequency sensorineural 
hearing loss in the left hear and moderate to severe high 
frequency sensorineural hearing loss in the right ear.  

On audiological examination in March 2007, evaluation of the 
right ear revealed puretone thresholds, in decibels, of 20, 
25, 45, and 75 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 41 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 25, 35, 40, and 55 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 39 decibels.  
Speech recognition was 92 percent in each ear.  The examiner 
noted that the veteran had mild to moderate sensorineural 
hearing loss with high frequency hearing loss in both ears.  

These audiological examinations do not show the veteran to 
have an exceptional pattern of hearing loss in either ear.  
38 C.F.R. § 4.86(a) and (b).

The veteran also submitted VA outpatient records containing 
diagnoses that are consistent with the findings of the VA 
audiological examinations.  

In June 2003, under Table VI, the veteran's puretone 
threshold average of 41 decibels and speech recognition of 
100 percent indicates that his hearing acuity was Level I in 
the right ear.  The veteran's puretone threshold average of 
29 decibels and speech recognition of 100 percent indicates 
that his hearing acuity was Level I in the left ear.  

In March 2004, under Table VI, the veteran's puretone 
threshold average of 43 decibels and speech recognition of 
100 percent indicates that his hearing acuity was Level I in 
the right ear.  The veteran's puretone threshold average of 
29 decibels and speech recognition of 100 percent indicates 
that his hearing acuity was Level I in the left ear.  

In March 2007, under Table VI, the veteran's puretone 
threshold average of 41 decibels and speech recognition of 92 
percent indicates that his hearing acuity was Level I in the 
right ear.  The veteran's puretone threshold average of 39 
decibels and speech recognition of 92 percent indicates that 
his hearing acuity was Level I in the left ear.  

Under Table VII, Level I in the right ear and Level I in the 
left ear allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The veteran was afforded a travel board hearing before the 
undersigned veteran's law judge.  During his hearing, he 
testified that he used hearing aids but that he found them 
annoying, and that he had difficulty following conversations 
because he does not always pick up the whole thing.  
Notwithstanding these difficulties, since the veteran has not 
met the criteria for a compensable rating at any time since 
the grant of service connection, a compensable rating for 
bilateral hearing loss is not warranted.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  As preponderance of the 
evidence is against a higher rating, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

By a July 2003 rating decision, the RO granted service 
connection for PTSD, and assigned a rating of 50 percent, 
effective December 2, 2002.  The veteran appealed, asserting 
that his PTSD warranted at least a 70 percent rating.  

The veteran was afforded VA PTSD examinations in June 2003 
and March 2007.  At the June 2003 examination, the veteran 
reported substantial trouble with interpersonal 
relationships, suicidal ideation, chronic sleep disturbance, 
intrusive thoughts, avoidance, anger, problems with 
concentration, hypervigilence, nightmares, being easily 
startled, and being social isolated.  The examiner diagnosed 
chronic, moderately severe PTSD, and assigned a Global 
Assessment of Functioning (GAF) score of 60.

At the March 2007 examination, the veteran reported insomnia, 
nightmares, irritability, avoidance, outbursts of anger, 
hypervigilance, difficulty concentrating, and an exaggerated 
startle response.  PTSD was diagnosed and a GAF score of 60 
was assigned. 

During his February 2008 hearing, however, the veteran stated 
that his PTSD had worsened since the March 2007 examination.  
He reported that he was  secluding himself, and that he felt 
uncomfortable leaving his room.  He stated that his wife has 
to "drag him out."  He reported increased anger and rage, 
especially while driving, suicidal ideation a couple of times 
a week, homicidal ideation, and high anxiety.  

The veteran's statements indicate that his symptomatology may 
have worsened since his last March 2007 VA examination.  
Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Therefore, the veteran should undergo additional VA 
examinations of his PTSD in order to accurately assess the 
severity, symptomatology, and manifestations of his 
disability.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4).

The question of the veteran's entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders is deferred pending completion 
of the development outlined below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify any treatment he has 
received for PTSD since March 2007.  If 
treatment records are identified, the RO 
should take the necessary steps to obtain 
them.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically document 
what attempts were made to locate the 
records, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  Thereafter, the veteran should be 
afforded a VA examination to determine the 
current severity of his PTSD.  The claims 
file must be provided to the examiner 
prior to the examination.  All indicated 
studies and tests deemed necessary by the 
examiner should be accomplished and all 
results must be included in the 
examination report.  A complete rationale 
for all opinions expressed must be 
provided.  

The examiner must assign an Axis V 
diagnosis (GAF score), consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  
Additionally, the examiner must comment on 
the veteran's current level of social and 
occupational impairment due to his PTSD.  
The specific PTSD symptoms which cause 
social and occupational impairment must be 
identified and discussed.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in the 
examination report.

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the foregoing, the RO should 
review the veteran's claim, including any 
evidence submitted after the February 2008 
Supplemental Statement of the Case.  If 
the determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  The RO must 
ensure that the notice requirements of the 
Veterans Claims Act of 2000 as interpreted 
by Vazquez-Flores v. Peake, No. 05-355 
(U.S. Vet. App. Jan. 30, 2008), to include 
notice of the provisions of 38 C.F.R. 
§ 4.130 (2007) have been fulfilled.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


